Case 1:16-cv-01238-CBA-ST Document 239-2 Filed 04/15/20 Page 1 of 80 PageID #: 7514




                  Exhibit B
Case 1:16-cv-01238-CBA-ST Document 239-2 Filed 04/15/20 Page 2 of 80 PageID #: 7515




        The summaries of the Colorado Court of Appeals published opinions
                                                              DATE
     constitute no part of the opinion of the division but have    FILED:
                                                                 been     April 9, 2020
                                                                       prepared     by
                                                              CASE NUMBER: 2016CA2157
     the division for the convenience of the reader. The summaries may not be
       cited or relied upon as they are not the official language of the division.
     Any discrepancy between the language in the summary and in the opinion
              should be resolved in favor of the language in the opinion.


                                                                         SUMMARY
                                                                       April 9, 2020

                                    2020COA64

   No. 18CA0346, Matter of Black — Probate — Persons Under
   Disability — Conservators — Effect of Acceptance of
   Appointment — Jurisdiction Over Business Affairs of Protected
   Person; Jurisdiction of Courts — Personal Jurisdiction — Long-
   arm Statute

        On a matter of first impression, a division of the court of

   appeals analyzes whether a Colorado probate court can exercise

   jurisdiction over the trustees and property of a foreign trust when

   that trust was funded with assets misappropriated from a Colorado

   conservatorship. The division specifically considers whether the

   probate court can exercise subject matter jurisdiction over the

   conservatorship, can exercise in rem jurisdiction over the

   misappropriated conservatorship assets, properly exercised

   personal jurisdiction over two of the trustees of the foreign trust,

   had jurisdiction to authorize disbursements from the foreign trust
Case 1:16-cv-01238-CBA-ST Document 239-2 Filed 04/15/20 Page 3 of 80 PageID #: 7516




   for the benefit of the protected person, and had authority to

   suspend two of the trustees of the foreign trust. The division holds

   that the probate court properly exercised jurisdiction over the

   Colorado conservatorship, the misappropriated assets, and one of

   the trustees of the foreign trust; however, the probate court

   exceeded its authority by suspending the other trustee of the

   foreign trust without affording him due process.

        The division additionally holds that the probate court exceeded

   its authority in voiding certain disclaimers it had previously

   authorized. The probate court lacked jurisdiction over the

   disclaimer issue while a prior appeal in the case was pending in the

   Colorado Supreme Court.
Case 1:16-cv-01238-CBA-ST Document 239-2 Filed 04/15/20 Page 4 of 80 PageID #: 7517



   COLORADO COURT OF APPEALS                                        2020COA64


   Court of Appeals Nos. 16CA2157, 17CA2242, 18CA0346 & 18CA1094
   City and County of Denver Probate Court No. 12PR1772
   Honorable Elizabeth D. Leith, Judge


   In the Matter of

   Joanne Black, Protected Person,

   Appellee,

   and Guardian Ad Litem for Joanne Black,

   v.

   Bernard Steven Black, individually and as Trustee for the Supplemental Needs
   Trust for the Benefit of Joanne Black, and Samuel Black, as Co-Trustee for the
   Supplemental Needs Trust for the Benefit of Joanne Black,

   Appellants.


                 ORDERS AFFIRMED IN PART, VACATED IN PART,
                   AND CASE REMANDED WITH DIRECTIONS

                                   Division VII
                           Opinion by JUDGE LIPINSKY
                           Fox and Berger, JJ., concur

                             Announced April 9, 2020


   Holland & Hart, LLP, Rebecca Klock Schroer, Morgan M. Wiener, Denver,
   Colorado, for Appellee

   Gayle Y. Young, Guardian Ad Litem

   Davis Graham & Stubbs, LLP, Shannon Wells Stevenson, Aditi Kulkarni-
   Knight, Denver, Colorado, for Appellant Bernard Steven Black

   Moore Williams, PLLC, Marie E. Williams, Golden, Colorado, for Appellant
   Samuel Black
Case 1:16-cv-01238-CBA-ST Document 239-2 Filed 04/15/20 Page 5 of 80 PageID #: 7518




                          Table of Contents
   I. Background Facts and Procedural History.............................. ¶ 6
      A.        The Parties and the Trusts .............................................. ¶ 6
      B.        Bernard’s Appointment as Joanne’s Conservator .......... ¶ 10
      C.        The April 2015 Order .................................................... ¶ 13
      D.        The September 2015 Order ........................................... ¶ 17
      E.        Bernard’s Merits Appeal ................................................ ¶ 21
      F.        The February 2016 Order.............................................. ¶ 25
      G.        Bernard’s Jurisdictional Appeal .................................... ¶ 27
      H.        The SNT Spending Orders ............................................. ¶ 29
           1.        The October 2016 Order............................................ ¶ 30
           2.        The October 2017 Order............................................ ¶ 31
           3.        The January 2018 Order ........................................... ¶ 34
      I.        The April 2018 Order .................................................... ¶ 38
   II. Discussion ........................................................................... ¶ 43
      A.        The Probate Court’s Jurisdiction ................................... ¶ 47
           1.        The Probate Court’s Subject Matter Jurisdiction ....... ¶ 49
           2.        The Probate Court’s Authority on Remand ................ ¶ 50
           3.        The Probate Court’s in Rem Jurisdiction ................... ¶ 53
                a.          Legal Authority ..................................................... ¶ 54
                b.          Analysis ................................................................ ¶ 55
           4.        The Probate Court’s Personal Jurisdiction ................. ¶ 60
                a.          Personal Jurisdiction Over Bernard ...................... ¶ 61
                     i.           Bernard Waived His Objection .......................... ¶ 62
                            (1)      Legal Authority ............................................. ¶ 62
                            (2)      Analysis ........................................................ ¶ 65
                     ii.          Personal Jurisdiction as Joanne’s Conservator . ¶ 68
                     iii.         Personal Jurisdiction and Due Process ............. ¶ 74
                            (1)      Legal Authority ............................................. ¶ 75
                            (2)      Analysis ........................................................ ¶ 78


                                                          1
Case 1:16-cv-01238-CBA-ST Document 239-2 Filed 04/15/20 Page 6 of 80 PageID #: 7519




                b.      Personal Jurisdiction Over All Trustees ................. ¶ 86
                c.      Personal Jurisdiction Over Samuel ....................... ¶ 87
      B.        The Probate Court’s Jurisdiction Over the Disclaimers .. ¶ 88
           1.        Legal Authority ......................................................... ¶ 89
           2.        Analysis .................................................................... ¶ 91
      C.        Dain’s Motions for SNT Distributions .......................... ¶ 100
      D.        The Probate Court’s Suspension of the Trustees.......... ¶ 102
           1.        Legal Authority ....................................................... ¶ 103
           2.        Analysis .................................................................. ¶ 105
                a.      The Probate Court’s Suspension of Bernard ........ ¶ 109
                b.      The Probate Court’s Suspension of Samuel ......... ¶ 113
      E.        Bernard’s Recusal Motion ........................................... ¶ 115
           1.        Legal Authority ....................................................... ¶ 116
           2.        Analysis .................................................................. ¶ 120
                a.      Bernard Waived His Recusal Argument ............... ¶ 120
                b.      Bernard’s Recusal Argument Fails on the Merits . ¶ 122
      F.        Samuel’s Appellate Attorney Fees ................................ ¶ 132
           1.        Legal Authority ....................................................... ¶ 133
           2.        Analysis .................................................................. ¶ 134
   III. Conclusion ......................................................................... ¶ 138


   (This table of contents and the section headings are offered solely

   for the convenience of the reader and do not control or modify the

   substance of each section.)




                                                     2
Case 1:16-cv-01238-CBA-ST Document 239-2 Filed 04/15/20 Page 7 of 80 PageID #: 7520




¶1      When Renata Black planned her estate and established trusts

   benefitting her children and grandchildren, she surely did not

   foresee that her descendants would become embroiled in years-long

   litigation over the disposition of her assets in no fewer than eight

   courts in three states. The comparisons to Charles Dickens’s

   Jarndyce and Jarndyce are all too obvious.

¶2      For the third time, we consider an appeal of the Denver

   Probate Court’s rulings in this matter. The appeal raises an issue

   of first impression in this state — whether a Colorado probate court

   can exercise jurisdiction over the trustees and assets of a foreign

   trust when that trust was funded with assets misappropriated from

   a Colorado conservatorship. We address this issue in two parts:

   first, we hold that the probate court retains in rem jurisdiction over

   the assets transferred to the foreign trust, infra Part II.A.3; second,

   we conclude that the court may exercise personal jurisdiction over

   one of the trustees of the trust who actively litigated in the Colorado

   court, infra Part II.A.4.a.

¶3      Bernard Steven Black and Samuel Black challenge four of the

   probate court’s orders:




                                        3
Case 1:16-cv-01238-CBA-ST Document 239-2 Filed 04/15/20 Page 8 of 80 PageID #: 7521




             orders entered in October 2016 (the October 2016 Order)

              and October 2017 (the October 2017 Order) authorizing

              Anthony Dain to disburse assets from a supplemental

              needs trust benefitting Joanne Black (the SNT);

             a January 2018 order (the January 2018 Order)

              suspending Bernard and Samuel as trustees of the SNT

              and directing them to send the SNT’s information and

              assets to Joanne’s counsel and Dain; and

             an April 2018 order (the April 2018 Order) holding that

              the probate court could exercise jurisdiction over

              Bernard and Samuel, authorizing Dain to disburse

              additional funds from the SNT, and voiding certain

              disclaimers it had previously authorized Bernard to make

              in his capacity as Joanne’s conservator.

¶4      Because the probate court lacked jurisdiction to void the

   disclaimers due to Bernard’s then-pending appeal, we vacate the

   portion of the April 2018 Order voiding the disclaimers. We also

   hold that the probate court erred in suspending Samuel as a “co-

   trustee[] of the SNT and any other trusts which benefit Joanne” and

   therefore vacate the portion of the January 2018 Order suspending

                                        4
Case 1:16-cv-01238-CBA-ST Document 239-2 Filed 04/15/20 Page 9 of 80 PageID #: 7522




   him as a trustee of such trusts and directing him to provide

   information on those trusts to Joanne’s counsel and Dain. We

   reject Bernard and Samuel’s other arguments and affirm the

   remainder of the appealed orders.

¶5      A recitation of the facts and procedural history of the Black

   family battle is necessary before we consider the legal issues

   presented in this appeal. (For clarity, and without intending any

   disrespect, we refer to the members of the Black family by their first

   names.)

              I.    Background Facts and Procedural History

                       A.    The Parties and the Trusts

¶6      Bernard and Joanne were Renata’s only children. Bernard is

   a resident of Illinois. Bernard’s son Samuel is a resident of

   Maryland. Katherine Litvak is Bernard’s wife. Bernard and

   Katherine are law professors. Joanne, who has schizophrenia, was

   homeless in Denver when this case began. She currently resides in

   New York. Dain is one of Bernard and Joanne’s cousins. He

   resides in California.

¶7      Renata died in New York in 2012, leaving an estate valued at

   more than $4.7 million. She created two trusts relevant to this


                                        5
Case 1:16-cv-01238-CBA-ST Document 239-2 Filed 04/15/20 Page 10 of 80 PageID #: 7523




   appeal: the SNT and an Irrevocable Trust for the Benefit of the Issue

   of Renata Black (the Issue Trust).

 ¶8      Renata established the SNT to provide for Joanne’s “special

   needs.” Following Renata’s death, the co-trustees of the SNT were

   Bernard and Dain. In May 2013, Bernard and Dain appointed

   Samuel as the third co-trustee of the SNT. Although the record

   does not reflect where the SNT was registered, it has never been

   registered in Colorado. Its assets have been held by Chase Bank

   and J.P. Morgan Securities in Illinois.

 ¶9      Renata established the Issue Trust to provide for the “financial

   needs and medical expenses” of Bernard and his children. Bernard

   and Dain served as co-trustees of the Issue Trust until December

   2015, when Dain resigned and was replaced by Samuel. The Issue

   Trust also has never been registered in Colorado, and its assets are

   located in Illinois.

        B.   Bernard’s Appointment as Joanne’s Conservator and the
                                 Disclaimers

 ¶ 10    Shortly before her death, Renata changed the beneficiary

   designations on a number of her bank accounts (the bank

   accounts), valued at approximately $3 million, to be payable-on-



                                         6
Case 1:16-cv-01238-CBA-ST Document 239-2 Filed 04/15/20 Page 11 of 80 PageID #: 7524




   death (POD), primarily to Joanne. As a result, the funds in the

   bank accounts would have passed directly to Joanne upon Renata’s

   death without the need for probate. This distribution arrangement

   differed from the plan reflected in Renata’s will, which provided that

   two-thirds of her residuary estate would pass to the SNT and one-

   third to the Issue Trust.

 ¶ 11    After learning of the POD designations, Bernard, professing

   concern about Joanne’s ability to manage her assets, filed a petition

   for a conservatorship over her in the Denver Probate Court. In the

   petition, Bernard claimed that Renata had inadvertently changed

   her beneficiary designations and that the funds in the bank

   accounts should be placed in trust so Joanne could not squander

   them. Based on his stated desire to protect Joanne, Bernard

   sought the probate court’s permission to disclaim the POD

   designations.

 ¶ 12    The probate court appointed Bernard as Joanne’s conservator

   and, in March 2013, expressly authorized him to execute the

   disclaimers (the March 2013 Order). After disclaiming the POD

   designations, Bernard moved the funds into Renata’s estate and

   later transferred approximately two-thirds of the funds to the SNT


                                         7
Case 1:16-cv-01238-CBA-ST Document 239-2 Filed 04/15/20 Page 12 of 80 PageID #: 7525




   and one-third to the Issue Trust. (The Surrogate’s Court for

   Westchester County, New York appointed Bernard as executor of

   Renata’s estate.) He also created a trust (the 2013 Trust) to receive

   Joanne’s governmental benefits (collectively with the SNT and the

   Issue Trust, the Trusts). Samuel was not involved in Joanne’s

   conservatorship proceedings.

                           C.    The April 2015 Order

 ¶ 13    In April 2015, the probate court held a status conference in

   response to allegations from Joanne’s court-appointed counsel and

   Dain that Bernard was mismanaging the assets of Joanne’s

   conservatorship. Following the status conference, the probate court

   entered an order (the April 2015 Order) freezing most of Joanne’s

   assets — including Joanne’s governmental benefits that Bernard

   diverted to the 2013 Trust and the funds that Bernard transferred

   from the bank accounts — pending an evidentiary hearing. In the

   April 2015 Order, the court also suspended Bernard as Joanne’s

   conservator and appointed a special conservator to manage her

   conservatorship.

 ¶ 14    Bernard did not object to the April 2015 Order or the probate

   court’s exercise of jurisdiction over him reflected in that order. He


                                         8
Case 1:16-cv-01238-CBA-ST Document 239-2 Filed 04/15/20 Page 13 of 80 PageID #: 7526




   requested permission to pay the taxes and accounting fees for the

   Trusts out of their respective assets. The court granted Bernard’s

   request, but it denied his separate request to pay for his personal

   legal fees relating to the Colorado litigation from trust or

   conservatorship funds.

 ¶ 15    After discovering that Bernard had apparently violated the

   April 2015 Order by paying his personal attorney fees from funds in

   the 2013 Trust and Renata’s estate, Dain filed a motion for an order

   requiring Bernard to show cause why he should not be held in

   contempt of court. When the court addressed Dain’s motion,

   Bernard again did not object to the court’s exercise of jurisdiction

   over him.

 ¶ 16    Further, Bernard stipulated that Joanne’s cousin Cherie

   Wrigley could be paid “from either the [SNT] or the [2013 Trust]” for

   services she had provided to Joanne. Again, Bernard did not object

   to the probate court’s exercise of jurisdiction over him.

                       D.    The September 2015 Order

 ¶ 17    Nearly two years after Bernard executed the disclaimers,

   Joanne moved to void them, claiming that Bernard had not

   provided her with adequate notice that he intended, through the


                                         9
Case 1:16-cv-01238-CBA-ST Document 239-2 Filed 04/15/20 Page 14 of 80 PageID #: 7527




   disclaimers, to divert one-third of her nonprobate assets to himself

   and his children through the Issue Trust.

 ¶ 18    Following a four-day evidentiary hearing, the probate court

   found that Bernard had not properly disclosed the consequences of

   the disclaimers. In September 2015, the court entered an order

   (the September 2015 Order) in which, among other things, it (1)

   found that Bernard had breached his fiduciary duties to Joanne

   and committed civil theft by diverting conservatorship assets; (2)

   permanently removed him as Joanne’s conservator; (3) surcharged

   him approximately $1.5 million for the improperly diverted assets

   and trebled those damages under the civil theft statute, section 18-

   4-405, C.R.S. 2019; and (4) ordered him to reimburse Joanne for

   her costs and attorney fees incurred in obtaining the September

   2015 Order.

 ¶ 19    The court additionally recommended that Bernard not be

   appointed as a fiduciary for Joanne in any capacity and that the

   Westchester County Surrogate’s Court remove him as the executor

   of Renata’s estate. It did not address Joanne’s request to void the

   disclaimers, however.




                                        10
Case 1:16-cv-01238-CBA-ST Document 239-2 Filed 04/15/20 Page 15 of 80 PageID #: 7528




 ¶ 20    Following a hearing to determine the amount of costs and fees

   awardable to Joanne, the probate court entered a judgment against

   Bernard totaling approximately $4.6 million.

                         E.    Bernard’s Merits Appeal

 ¶ 21    Bernard appealed the September 2015 Order and related

   judgment (the Merits Appeal). He argued, among other things, that

   the probate court lacked jurisdiction to enter the September 2015

   Order.

 ¶ 22    Joanne cross-appealed, contending that the probate court

   erred by failing to make express findings supporting its denial of

   her request to void the disclaimers.

 ¶ 23    In a published opinion, Black v. Black, 2018 COA 7, 422 P.3d

   592 (Black I), a division of this court affirmed the September 2015

   Order and related judgment. Among other rulings, the division held

   that the probate court did not err by finding that Bernard had

   breached his fiduciary duty to Joanne and, in doing so, had

   committed civil theft, or in surcharging Bernard rather than voiding

   the disclaimers. Id. at ¶¶ 71, 102, 129, 422 P.3d at 605, 609, 613.




                                        11
Case 1:16-cv-01238-CBA-ST Document 239-2 Filed 04/15/20 Page 16 of 80 PageID #: 7529




 ¶ 24    The Colorado Supreme Court denied Bernard’s petition for a

   writ of certiorari on May 20, 2019. This court then issued its

   mandate to the probate court.

                          F.     The February 2016 Order

 ¶ 25    In February 2016, Dain filed a pro se motion in his capacity as

   a co-trustee of the SNT to use SNT funds to pay Joanne’s attorney

   and accounting fees (the professional fees) in her ongoing litigation

   against Bernard and Samuel in Colorado, New York, and Illinois.

   Dain alleged that Bernard and Samuel, the other co-trustees of the

   SNT, would not disburse SNT funds to allow Joanne to hire counsel

   in their lawsuits against her, including a declaratory judgment

   action they filed against Joanne in the United States District Court

   for the Northern District of Illinois.

 ¶ 26    The probate court entered an order granting Dain’s motion

   (the February 2016 Order), reasoning that the funds were necessary

   to allow Joanne to retain counsel to counter Bernard and Samuel’s

   declaratory judgment action.

                     G.        Bernard’s Jurisdictional Appeal

 ¶ 27    Bernard appealed the February 2016 Order (the Jurisdictional

   Appeal), arguing, among other points, that the probate court erred


                                          12
Case 1:16-cv-01238-CBA-ST Document 239-2 Filed 04/15/20 Page 17 of 80 PageID #: 7530




   by allowing Dain to release SNT funds for Joanne’s professional fees

   because the court lacked jurisdiction over the SNT’s assets.

 ¶ 28    In an unpublished opinion, a division of this court held that

   “the probate court has subject matter jurisdiction over the

   administration of the conservatorship” pursuant to sections 13-9-

   103(1)(f), C.R.S. 2019, and 15-16-201(1), C.R.S. 2017 (repealed

   2018). Black v. Black, slip op. at ¶ 22 (Colo. App. No. 16CA0625,

   Jan. 25, 2018) (not published pursuant to C.A.R. 35(e)) (Black II).

   However, because “the probate court did not make any factual

   findings related to jurisdiction,” the division could not determine

   whether Bernard, Samuel, and the SNT had sufficient minimum

   contacts with Colorado to support the probate court’s exercise of

   personal jurisdiction over them. Id. at ¶¶ 27-31. The division

   explained that, absent an express finding that the probate court

   retained continuing in rem jurisdiction over the transferred funds

   now held in the SNT, the court could not authorize distributions

   from those funds unless it could exercise personal jurisdiction over

   the SNT’s trustees. Id. at ¶¶ 23-26. The division vacated the

   February 2016 Order and remanded the case to the probate court

   for additional jurisdictional findings. Id. at ¶¶ 32-33.


                                        13
Case 1:16-cv-01238-CBA-ST Document 239-2 Filed 04/15/20 Page 18 of 80 PageID #: 7531




                        H.    The SNT Spending Orders

 ¶ 29    While the Jurisdictional Appeal was pending, the probate

   court entered additional orders authorizing disbursements of SNT

   funds for Joanne’s professional fees in Bernard and Samuel’s

   ongoing litigation against her.

                         1.    The October 2016 Order

 ¶ 30    In September 2016, Dain filed a second pro se motion to use

   SNT funds to pay Joanne’s professional fees. Bernard objected to

   this motion on the same jurisdictional grounds asserted in his

   response to Dain’s February 2016 motion. Without expressly

   addressing Bernard’s argument, the court granted Dain’s motion in

   the October 2016 Order, pending a determination of the

   reasonableness of the requested fees. Bernard timely appealed the

   October 2016 Order.

                         2.    The October 2017 Order

 ¶ 31    In April 2017, Dain again appeared pro se to seek

   authorization to use SNT funds to pay Joanne’s professional fees.

   Bernard raised the same jurisdictional challenge raised in his

   response to Dain’s two prior motions.




                                        14
Case 1:16-cv-01238-CBA-ST Document 239-2 Filed 04/15/20 Page 19 of 80 PageID #: 7532




 ¶ 32    In October 2017, after a hearing on the reasonableness of the

   requested professional fees, the probate court granted Dain’s April

   2017 motion. In the October 2017 Order, the probate court

   reiterated that it could exercise jurisdiction over Bernard because

   he availed himself of its jurisdiction by seeking the conservatorship

   over Joanne.

 ¶ 33    Bernard timely appealed the October 2017 Order. This court

   stayed Bernard’s appeals of the October 2016 and October 2017

   Orders pending resolution of the Jurisdictional Appeal.

                         3.   The January 2018 Order

 ¶ 34    After discovering that Bernard had apparently violated the

   April 2015 Order by withdrawing SNT funds, in November 2017,

   Joanne moved to enjoin Bernard from further transfers of SNT

   funds. The probate court conditionally granted the motion pending

   a hearing (the November 2017 Order).

 ¶ 35    In December 2017, Joanne filed a motion to authorize Dain to

   use SNT funds to pay her professional fees in her pending litigation

   against Bernard and other family members. She alleged that

   Bernard and Samuel had, without her or Dain’s knowledge, entered

   into fraudulent consent judgments in Illinois state court in favor of


                                        15
Case 1:16-cv-01238-CBA-ST Document 239-2 Filed 04/15/20 Page 20 of 80 PageID #: 7533




   Katherine and her cousin Olga Dal, who claimed that the SNT owed

   them hundreds of thousands of dollars for loans they had made to

   allow Bernard to pay his personal attorney fees in litigation on

   behalf of the Trusts (the consent judgments).

 ¶ 36    On January 4, 2018, the probate court conducted a hearing

   on making the November 2017 Order permanent and on Joanne’s

   December 2017 expenditure motion (the January 2018 Hearing).

   Before the hearing, Joanne sent Bernard a notice stating that the

   hearing would address the issues identified in the November 2017

   Order.

 ¶ 37    Following the hearing, the probate court entered the January

   2018 Order (1) suspending Bernard and Samuel as trustees of all

   trusts benefitting Joanne; (2) holding that neither Bernard nor

   Samuel could take any action with respect to the Trusts’ assets,

   other than providing Joanne’s counsel and Dain with information

   regarding the Trusts’ documents, funds, and accounts; and (3)

   authorizing Dain to use SNT funds to pay Joanne’s ongoing

   professional fees. Bernard and Samuel timely appealed the

   January 2018 Order.




                                        16
Case 1:16-cv-01238-CBA-ST Document 239-2 Filed 04/15/20 Page 21 of 80 PageID #: 7534




                           I.    The April 2018 Order

 ¶ 38    Following this court’s remand in Black II, on February 1, 2018,

   Bernard sought disqualification of the probate judge. The probate

   court denied his recusal motion as untimely and meritless.

 ¶ 39    In March 2018, this court granted a limited remand in

   Bernard’s appeals of the October 2016 and October 2017 Orders to

   allow “the probate court to address the jurisdictional issue

   concerning the [SNT]” (the March 2018 limited remand). Joanne

   filed a brief asserting that the probate court had properly exercised

   jurisdiction over the Trusts. And, in her reply to Bernard’s brief on

   the issue, Joanne argued that the probate court should revisit its

   ruling in the September 2015 Order — regarding the appropriate

   remedy for Bernard’s misappropriation of conservatorship funds —

   and void the disclaimers. (A division of this court affirmed the

   September 2015 Order in Black I).

 ¶ 40    On April 27, 2018, following the remand in Black II and the

   March 2018 limited remand, the probate court entered the April

   2018 Order, finding that it could exercise jurisdiction over Bernard

   under the two approaches discussed in Black II: (1) the probate

   court retained in rem jurisdiction over the conservatorship funds


                                        17
Case 1:16-cv-01238-CBA-ST Document 239-2 Filed 04/15/20 Page 22 of 80 PageID #: 7535




   that Bernard transferred to the Trusts and (2) Bernard submitted to

   the court’s jurisdiction through actions he took in his capacity as

   co-trustee of the Trusts. Thus, according to the court, Bernard

   waived his objections to jurisdiction by invoking its jurisdiction and

   subsequently failing to object to its actions regarding Joanne’s

   conservatorship and the funds Bernard transferred to the Trusts.

   The court found that it had jurisdiction over Samuel because of its

   continuing jurisdiction over Joanne’s conservatorship funds and

   Samuel’s breaches of his fiduciary duty to Joanne. Samuel had not

   received notice of the court’s intention to rule on its jurisdiction

   over him, however.

 ¶ 41    Further, the probate court vacated that part of the March

   2013 Order authorizing Bernard to disclaim the POD designations,

   noting that “unwinding the disclaimer[s] is appropriate, given the

   significant amount of litigation that has taken place since entry of

   the Court’s [September 2015] Order.” The court ordered Bernard to

   pay the disclaimed funds into the court registry immediately. It

   based its decision on C.R.C.P. 60(b), even though Joanne had not

   sought Rule 60(b) relief, and the court had not provided Bernard

   notice that it would revisit the disclaimers.


                                        18
Case 1:16-cv-01238-CBA-ST Document 239-2 Filed 04/15/20 Page 23 of 80 PageID #: 7536




 ¶ 42    Bernard and Samuel timely appealed the April 2018 Order.

   This court consolidated their appeals of the October 2016 Order

   (authorizing use of SNT funds to pay Joanne’s professional fees),

   the October 2017 Order (authorizing use of additional SNT funds to

   pay Joanne’s professional fees), the January 2018 Order

   (suspending Bernard and Samuel as trustees of the SNT and

   further authorizing use of SNT funds to pay Joanne’s professional

   fees), and the April 2018 Order (voiding the disclaimers and finding

   jurisdiction over Bernard, Samuel, and the Trusts).

                                II.   Discussion

 ¶ 43    We consolidate Bernard and Samuel’s contentions of error as

   follows:

         (1)   Whether the probate court properly exercised jurisdiction

               over Bernard, Samuel, the SNT, and the Issue Trust.

         (2)   Whether the probate court exceeded its authority in

               voiding the disclaimers.

         (3)   Whether the probate court properly granted Dain’s and

               Joanne’s requests to pay Joanne’s professional fees from

               SNT funds.




                                        19
Case 1:16-cv-01238-CBA-ST Document 239-2 Filed 04/15/20 Page 24 of 80 PageID #: 7537




         (4)   Whether the probate court violated Bernard’s and

               Samuel’s due process rights by suspending them as

               trustees of the SNT.

         (5)   Whether the probate court judge should recuse herself

               from future proceedings involving Bernard.

         (6)   Whether Samuel is entitled to recover his appellate

               attorney fees.

 ¶ 44    We agree that the probate court exceeded its authority in

   voiding the disclaimers during the pendency of the Merits Appeal in

   the supreme court. Accordingly, now that the Merits Appeal has

   concluded, we vacate the portion of the April 2018 Order voiding

   the disclaimers and remand the issue to the probate court to revisit

   the disclaimer issue.

 ¶ 45    We also agree that the probate court did not afford Samuel

   due process in sua sponte suspending him as a trustee of the SNT.

   Thus, we vacate the portions of the January 2018 Order

   suspending him as a trustee of the SNT and ordering him to provide

   information about the Trusts’ documents, funds, and accounts to

   Joanne’s counsel and Dain.

 ¶ 46    We disagree with Bernard and Samuel’s remaining arguments.


                                        20
Case 1:16-cv-01238-CBA-ST Document 239-2 Filed 04/15/20 Page 25 of 80 PageID #: 7538




    A.    The Probate Court Did Not Err in Exercising Jurisdiction Over
                            Bernard and the Trusts

 ¶ 47    Bernard and Samuel contend that (1) the probate court

   exceeded its authority in entering the April 2018 Order because the

   remand following Black II and the March 2018 limited remand only

   authorized the court to determine whether it could exercise

   personal jurisdiction over the SNT’s trustees; (2) the court lacked in

   rem jurisdiction over assets in the SNT; (3) the court lacked

   jurisdiction over the Issue Trust’s assets and its trustees, Bernard

   and Samuel; and (4) the court lacked personal jurisdiction over

   Bernard and Samuel in their capacity as co-trustees of the SNT.

   We reject these arguments, but do not reach Samuel’s challenge to

   the court’s exercise of personal jurisdiction over him because the

   probate court did not afford him due process.

 ¶ 48    Before we address Bernard and Samuel’s jurisdictional

   arguments, we must consider whether the probate court properly

   exercised subject matter jurisdiction over Joanne’s conservatorship.

         1.    The Probate Court Properly Exercised Subject Matter
                   Jurisdiction Over Joanne’s Conservatorship

 ¶ 49    Bernard and Joanne acknowledge that the probate court has

   subject matter jurisdiction over the administration of Joanne’s


                                        21
Case 1:16-cv-01238-CBA-ST Document 239-2 Filed 04/15/20 Page 26 of 80 PageID #: 7539




   conservatorship because Bernard filed the petition to establish the

   conservatorship in the probate court. See Colo. Const. art. VI,

   § 9(3) (“[E]xclusive original jurisdiction in all matters of probate,

   settlements of estates of deceased persons, appointment of

   guardians, conservators[,] and administrators, and settlement of

   their accounts . . . shall be vested in a probate court . . . .”);

   § 13-9-103(1)(f) (probate courts have exclusive jurisdiction over the

   “conservatorships of persons with mental health disorders”);

   § 15-14-402(1)(b), C.R.S. 2019 (the probate court where a petition

   seeking a conservatorship was filed has “[e]xclusive jurisdiction to

   determine how the estate of the protected person . . . must be

   managed, expended, or distributed”). Moreover, a division of this

   court made this jurisdictional determination in Black II,

   No. 16CA0625, slip op. at ¶ 22, and we afford deference to that

   decision under the law of the case doctrine. See Giampapa v. Am.

   Family Mut. Ins. Co., 64 P.3d 230, 243 (Colo. 2003) (“When a court

   issues final rulings in a case, the ‘law of the case’ doctrine generally

   requires the court to follow its prior relevant rulings.”). Thus, we

   conclude that the probate court properly exercised subject matter

   jurisdiction over Joanne’s conservatorship.


                                        22
Case 1:16-cv-01238-CBA-ST Document 239-2 Filed 04/15/20 Page 27 of 80 PageID #: 7540




        2.    The Probate Court Did Not Exceed Its Authority on Remand

 ¶ 50        Because the prior division remanded Black II to the probate

   court to “settle[] the question of personal jurisdiction to adjudicate

   matters related to the SNT,” No. 16CA0625, slip op. at ¶ 30,

   Bernard claims that, following remand, the probate court only had

   authority to resolve whether it must have personal jurisdiction over

   all three co-trustees of the SNT to exercise jurisdiction over the

   SNT. We disagree that the probate court’s authority following the

   remand was so circumscribed.

 ¶ 51        The prior division neither issued a limited remand nor

   otherwise expressly restricted the further proceedings in the

   probate court to a determination of whether it had personal

   jurisdiction over Bernard and Samuel. Instead, the division

   described two avenues through which the probate court could

   exercise jurisdiction over the SNT: (1) the probate court could retain

   continuing supervision over the SNT or (2) it could find that

   Bernard and Samuel had voluntarily submitted to its jurisdiction.

   Under the first avenue, the probate court would have jurisdiction

   over the SNT by exercising continuing in rem jurisdiction over the

   assets of Joanne’s conservatorship that Bernard had transferred to


                                        23
Case 1:16-cv-01238-CBA-ST Document 239-2 Filed 04/15/20 Page 28 of 80 PageID #: 7541




   the SNT. See District of Columbia v. Chase Manhattan Bank, 689

   A.2d 539, 544 (D.C. 1997) (holding that the District of Columbia

   could tax a testamentary trust of a resident that had been probated

   in the D.C. courts, regardless of the absence of trustees, trust

   assets, or trust beneficiaries in the District because of the nexus

   between the District and the trust). And because Bernard funded

   the Issue Trust with conservatorship assets through his disclaimers

   of the POD designations, the probate court possessed the authority

   to determine that it had continuing jurisdiction over those funds.

 ¶ 52    Further, this court’s March 2018 limited remand did not

   circumscribe the arguments the probate court could consider in

   determining whether it had jurisdiction over the SNT. Rather, the

   remand broadly directed the “probate court to address the

   jurisdictional issue concerning the [SNT],” including whether the

   court could exercise continuing in rem jurisdiction over the

   conservatorship assets Bernard had improperly diverted to the SNT.

   Thus, the probate court did not exceed its authority on remand.




                                        24
Case 1:16-cv-01238-CBA-ST Document 239-2 Filed 04/15/20 Page 29 of 80 PageID #: 7542




         3.  The Probate Court’s Findings Support Its Exercise of
          Jurisdiction Over the Trusts Through Its Continuing in Rem
            Jurisdiction Over the Assets Transferred from Joanne’s
                                Conservatorship

 ¶ 53    We next consider Bernard’s argument that the probate court

   lacked in rem jurisdiction over the SNT’s and Issue Trust’s assets

   because the assets are located outside Colorado.

                              a.    Legal Authority

 ¶ 54    Generally, a court may exercise in rem jurisdiction only over

   property that is “within the jurisdiction.” Riley v. N.Y. Tr. Co., 315

   U.S. 343, 353 (1942); see also JPMorgan Chase Bank, N.A. v.

   McClure, 2017 CO 22, ¶ 39, 393 P.3d 955, 961 (noting that in rem

   jurisdiction requires the property to be situated within the state’s

   boundaries). However, as the prior division explained in Black II,

   “[w]here neither the trustee nor trust property is before the court,

   the court may have jurisdiction only if the court has retained

   continuing supervision of the trust.” No. 16CA0625, slip op. at

   ¶ 25. Thus, a probate court may exercise in rem jurisdiction over

   conservatorship property that was transferred outside the state

   through its continuing jurisdiction over such property. See § 15-

   10-301(1)(b), C.R.S. 2019 (providing that Colorado probate courts



                                        25
Case 1:16-cv-01238-CBA-ST Document 239-2 Filed 04/15/20 Page 30 of 80 PageID #: 7543




   may exercise jurisdiction over “property coming into the control of a

   fiduciary who is subject to the laws of this state”); In re Estate of

   LaRose, 1 P.3d 1018, 1021-22 (Okla. Civ. App. 1999) (holding that

   the district court retained jurisdiction over guardianship assets that

   were improperly transferred out of state); Smith v. Lanier, 998

   S.W.2d 324, 333 (Tex. App. 1999) (holding that the probate court

   did not lose its in rem jurisdiction because the party asserting that

   the court lacked jurisdiction had unilaterally transferred the

   property to another state); see also George T. Bogert et al., The Law

   of Trusts and Trustees § 292, Westlaw (database updated June

   2019) (discussing the “trust entity theory,” where a “testamentary

   trust is established and remains at the testator’s domicile, thereby

   giving the domiciliary court in rem jurisdiction independent and

   apart from the presence of the trustee, the trust assets[,] or the

   trust beneficiaries”).

                                  b.    Analysis

 ¶ 55    Throughout this case, Bernard has maintained that the

   probate court cannot exercise in rem jurisdiction over the assets of

   the SNT and Issue Trust because “the disclaimer[s] caused funds

   from a Pennsylvania account . . . to flow into a New York estate . . .


                                        26
Case 1:16-cv-01238-CBA-ST Document 239-2 Filed 04/15/20 Page 31 of 80 PageID #: 7544




   and then, under Renata’s will, to SNT accounts in Illinois.” Thus,

   according to Bernard, the funds never touched Colorado. We

   disagree.

 ¶ 56    In the April 2018 Order, the probate court made findings

   regarding its continuing jurisdiction over the assets in the Trusts:

               The Court finds all of the funds Bernard Black
               transferred into the [Trusts] that are at issue
               in this action were sourced from the [POD]
               accounts naming Joanne Black as the sole or
               primary beneficiary. As these funds were all
               held in the POD accounts on the date of
               Bernard Black’s appointment as conservator,
               the funds were and remain a part of the
               conservatorship estate established by this
               Court. This Court has explicitly retained
               continuing jurisdiction over the
               conservatorship estate assets. The Court finds
               that Bernard Black’s acts transferring
               conservatorship assets into trusts or elsewhere
               does not change the initial character of the
               funds as conservatorship assets. The funds
               transferred into the Issue Trust were never
               trust assets at inception as they were POD
               funds with Joanne Black as beneficiary.
               Bernard Black’s use of the Court’s Orders to
               further a scheme of self-dealing did not change
               the essential nature of the funds from POD
               assets, which are conservatorship estate
               assets, to trust assets beyond the reach of the
               Court.

   We agree with the probate court’s analysis that Bernard’s unilateral

   acts — seeking a Colorado conservatorship over Joanne and then


                                        27
Case 1:16-cv-01238-CBA-ST Document 239-2 Filed 04/15/20 Page 32 of 80 PageID #: 7545




   improperly transferring assets from the conservatorship to out-of-

   state trusts — did not convert the assets from conservatorship

   assets into assets of the Trusts, or mean that those assets never

   touched Colorado. Cf. Barber v. Ritter, 196 P.3d 238, 250 (Colo.

   2008) (holding that the transfer of fees from cash funds to the

   state’s General Fund did not change the essential character of the

   fees into taxes).

 ¶ 57    A contrary conclusion would be absurd: it would immunize

   Bernard’s wrongful conduct from the probate court’s oversight

   through a jurisdictional shield that his own actions created. We

   cannot find any authority, and Bernard has provided none,

   supporting his theory that the probate court cannot exercise

   continuing jurisdiction over the conservatorship assets that he

   improperly removed from Colorado.

 ¶ 58    Two additional facts support our conclusion that Bernard’s

   unilateral acts do not shield the conservatorship’s assets from the

   probate court’s jurisdiction. First, the funds that Bernard

   transferred from Joanne’s conservatorship to the SNT and Issue

   Trust are located in Illinois only because Bernard deposited them in

   accounts in that state. Second, if Bernard is correct that the


                                        28
Case 1:16-cv-01238-CBA-ST Document 239-2 Filed 04/15/20 Page 33 of 80 PageID #: 7546




   probate court lacks in rem jurisdiction over out-of-state property,

   then the court likewise would not have jurisdiction over the 2013

   Trust because its assets are maintained outside Colorado.

   However, Bernard did not challenge the probate court’s jurisdiction

   over the 2013 Trust, which he also funded with assets from

   Joanne’s conservatorship, when the court authorized

   disbursements for Joanne’s professional fees from funds in the

   2013 Trust. In briefs filed before the probate court entered the

   April 2018 Order, Bernard conceded that the court could exercise

   jurisdiction over him in his capacity as a trustee of the 2013 Trust.

   See Bd. of Comm’rs v. Desmond, 104 Colo. 269, 272, 90 P.2d 619,

   620-21 (1939) (holding that a party to an appeal “will not be

   permitted to assume a position inconsistent with that taken in the

   trial court”).

 ¶ 59    Thus, given that Bernard improperly diverted assets from a

   Colorado conservatorship to out-of-state trusts, the probate court

   may continue to exercise in rem jurisdiction over those assets.




                                        29
Case 1:16-cv-01238-CBA-ST Document 239-2 Filed 04/15/20 Page 34 of 80 PageID #: 7547




        4.     The Probate Court Has Personal Jurisdiction Over Bernard
                              and the Transferred Assets

 ¶ 60        Although we conclude that the probate court can exercise in

   rem jurisdiction over Joanne’s conservatorship assets, in rem

   jurisdiction only grants a court authority “to affect the interests of

   all persons in the trust property.” Bogert, § 292. Put another way,

   “[t]he effect of a judgment in an in rem . . . action is limited to the

   property that supports jurisdiction. Such a judgment does not

   impose personal liability on the defendant.” ReMine v. Dist. Court,

   709 P.2d 1379, 1382 (Colo. 1985). If, however, a court finds it

   “necessary to impose a personal liability or obligation” on a trustee,

   it must have personal jurisdiction over the trustee. Bogert, § 292.

   Thus, because the probate court suspended Bernard and Samuel as

   “co-trustees of the SNT and any other trusts which benefit Joanne”

   and ordered them to provide Joanne’s counsel and Dain with

   information concerning any conservatorship property to which they

   have access, we review whether it properly exercised personal

   jurisdiction over them. We conclude that the court properly

   exercised personal jurisdiction over Bernard. However, because the

   probate court did not afford Samuel due process, we need not



                                        30
Case 1:16-cv-01238-CBA-ST Document 239-2 Filed 04/15/20 Page 35 of 80 PageID #: 7548




   address his challenge to the court’s exercise of personal jurisdiction

   over him.

         a.     The Probate Court Has Personal Jurisdiction Over Bernard

 ¶ 61         Bernard contends that the probate court lacks personal

   jurisdiction over him because his “actions in his role as conservator

   do not establish jurisdiction over him in any other capacity or waive

   his right to object to personal jurisdiction in another capacity.”

   According to Bernard, he appeared before the probate court solely

   in his capacity as Joanne’s conservator and promptly objected to

   the court’s exercise of personal jurisdiction over him in his capacity

   as a trustee of the SNT when Dain first sought permission to spend

   SNT funds on Joanne’s professional fees. We disagree.

    i.        Bernard Waived His Objection to Personal Jurisdiction in Any
                of the Subject Capacities by Participating in Proceedings
                       Before the Probate Court Without Objection

                                (1)   Legal Authority

 ¶ 62         A party may submit to the personal jurisdiction of a court in

   one capacity without submitting to its personal jurisdiction in an

   unrelated capacity. See Rothchild Co. v. Alps, 32 Colo. App. 426,

   429, 513 P.2d 237, 239 (1973) (holding that the court lacked

   personal jurisdiction over the defendant as a fiduciary because he


                                          31
Case 1:16-cv-01238-CBA-ST Document 239-2 Filed 04/15/20 Page 36 of 80 PageID #: 7549




   appeared in an individual capacity rather than in a fiduciary

   capacity); Tuper v. Tuper, 824 N.Y.S.2d 857, 858-59 (App. Div.

   2006) (“It has been repeatedly held that persons suing or being

   sued in their official or representative capacity are, in

   contemplation of law, distinct persons . . . .” (quoting Leonard v.

   Pierce, 75 N.E. 313, 313 (N.Y. 1905))).

 ¶ 63    However, a defendant’s active participation in legal

   proceedings waives his or her ability to raise a personal jurisdiction

   defense later in the case. Giduck v. Niblett, 2014 COA 86, ¶ 27, 408

   P.3d 856, 866; see also C.R.C.P. 12(h)(1) (“A defense of lack of

   jurisdiction over the person . . . is waived . . . if it is neither made by

   motion under this Rule nor included in a responsive pleading or an

   amendment thereof . . . .”); Fed. Deposit Ins. Corp. v. Oaklawn

   Apartments, 959 F.2d 170, 176 (10th Cir. 1992) (holding that a

   “defendant may [not] halfway appear in a case, giving plaintiff and

   the court the impression” that the court may exercise personal

   jurisdiction over the defendant, and later pull a lack of personal

   jurisdiction defense “out of the hat like a rabbit” (quoting Broadcast

   Music, Inc. v. MTS Enters., Inc., 811 F.2d 278, 281 (5th Cir. 1987))).




                                        32
Case 1:16-cv-01238-CBA-ST Document 239-2 Filed 04/15/20 Page 37 of 80 PageID #: 7550




 ¶ 64     We review de novo whether a court has personal jurisdiction

   over a party. Giduck, ¶ 11, 408 P.3d at 862. However, because

   waiver is generally an issue of fact, “such factual determinations

   [are] reviewable only for clear error, even if the ultimate legal

   conclusion drawn from those facts is reviewable de novo.” Jordan v.

   Panorama Orthopedics & Spine Ctr., PC, 2013 COA 87, ¶¶ 12-13,

   350 P.3d 863, 867, aff’d, 2015 CO 24, 346 P.3d 1035.

                                  (2)   Analysis

 ¶ 65     As the probate court explained in the October 2017 Order, “[i]t

   was only after the Court found [Bernard] had breached his fiduciary

   duties [to Joanne as trustee of the SNT] that [he] began objecting to

   this Court’s jurisdiction as to the SNT.”

 ¶ 66     Bernard submitted himself to the personal jurisdiction of the

   probate court in his capacity as a co-trustee of the Trusts and

   repeatedly raised no objection to its exercise of jurisdiction over

   him:

              He did not object to the April 2015 Order, which froze the

               conservatorship assets he transferred to the Trusts and

               required court approval for any further distributions from

               the Trusts.


                                        33
Case 1:16-cv-01238-CBA-ST Document 239-2 Filed 04/15/20 Page 38 of 80 PageID #: 7551




              Although the probate court removed him as Joanne’s

               conservator, he requested the court’s permission to pay

               the Trusts’ taxes and accounting fees out of the assets he

               diverted to the Trusts. The court granted his request in

               the April 2015 Order.

              He unsuccessfully sought the probate court’s permission

               to pay his personal attorney fees from the Trusts’ and

               conservatorship’s assets.

              He stipulated that Wrigley may be reimbursed “from

               either the [SNT] or the [2013 Trust]” for the funds she

               personally provided to Joanne.

              He did not object to the probate court’s order at a hearing

               on August 5, 2015, that he transfer all SNT checkbooks,

               statements, and other documents to Joanne’s new

               conservator.

              He did not object to the probate court’s jurisdiction when

               Joanne moved to require him to send all SNT and 2013

               Trust assets to Joanne’s new conservator and for

               permission to pay Joanne’s professional fees from those

               assets. He responded that he “already complied with the

                                        34
Case 1:16-cv-01238-CBA-ST Document 239-2 Filed 04/15/20 Page 39 of 80 PageID #: 7552




               Court’s order regarding these assets,” argued that the

               request “should be directed to [Joanne’s] Conservator,”

               and said not a word about jurisdiction.

              He did not appeal a January 2016 order that

               conditionally granted Joanne’s motion to require him to

               send all SNT and 2013 Trust assets to Joanne’s new

               conservator.

 ¶ 67    Each of these actions concerned Bernard in his capacity as a

   co-trustee of at least one of the Trusts, not as Joanne’s conservator.

   Accordingly, we reject his argument that he appeared before the

   probate court solely as Joanne’s conservator. Because Bernard

   actively participated in proceedings before the probate court in an

   individual capacity and in his capacity as a co-trustee of each of the

   Trusts, and because he raised no objections about jurisdiction on at

   least seven occasions when he could have done so, we hold that he

   waived any objections to the probate court’s exercise of personal

   jurisdiction over him in any of the subject capacities.




                                        35
Case 1:16-cv-01238-CBA-ST Document 239-2 Filed 04/15/20 Page 40 of 80 PageID #: 7553




        ii.    The Probate Court May Exercise Personal Jurisdiction Over
                Bernard Because He Accepted Appointment as Joanne’s
                                     Conservator

 ¶ 68         Even if Bernard had not waived his arguments regarding

   personal jurisdiction, the probate court could exercise personal

   jurisdiction over him under section 15-14-111, C.R.S. 2019.

 ¶ 69         Section 15-14-111 provides that, “[b]y accepting appointment,

   a guardian or conservator submits personally to the jurisdiction of

   the court in any proceeding relating to the guardianship or

   conservatorship.” The probate court relied upon this statute in the

   April 2018 Order, reasoning that “[Bernard’s] diversion of

   conservatorship funds into trusts and other accounts and the

   process to recoup those funds are proceedings relating to the

   conservatorship and are on-going.”

 ¶ 70         Bernard argues that the “probate court’s expansive view of

   [section] 15-14-111 fails” because (1) the SNT spending motions did

   not relate to the conservatorship; (2) by accepting appointment as

   Joanne’s conservator, he submitted to the court’s jurisdiction

   personally, and not in his capacity as a trustee of the SNT; and (3)

   he did not retain counsel in his capacity as a trustee of the SNT




                                         36
Case 1:16-cv-01238-CBA-ST Document 239-2 Filed 04/15/20 Page 41 of 80 PageID #: 7554




   until February 2016, when he lodged his first jurisdictional

   objection. We consider and reject each argument.

 ¶ 71    Bernard’s first argument rests on the proposition that the

   funds within the SNT are distinct from Joanne’s conservatorship

   assets. But this is not the case. The probate court found that “all

   of the funds Bernard Black transferred into the [Trusts] that are at

   issue in this action were sourced from the [POD] accounts naming

   Joanne Black as the sole or primary beneficiary.” Bernard does not

   dispute this finding. For the reasons explained above, Bernard’s

   unilateral acts of transferring assets from Joanne’s conservatorship

   to the Trusts do not alter the essential nature of the funds as

   conservatorship property. The SNT spending motions directly

   related to Joanne’s conservatorship and thus were properly before

   the probate court.

 ¶ 72    We reject Bernard’s second argument for the same reason. He

   admits that he submitted to the probate court’s jurisdiction

   personally when he accepted appointment as Joanne’s conservator.

   Based on the plain language of section 15-14-111, he “submit[ted]

   personally to the jurisdiction of the court in any proceeding relating

   to the guardianship or conservatorship.” Bernard’s actions in the


                                        37
Case 1:16-cv-01238-CBA-ST Document 239-2 Filed 04/15/20 Page 42 of 80 PageID #: 7555




   probate court proceedings initially involved his diversion of

   conservatorship assets to the Trusts and later his attempt to defeat

   the conservatorship’s efforts to recover those assets. For these

   reasons, we conclude that Bernard personally submitted to the

   court’s jurisdiction in his capacity as Joanne’s conservator,

   individually, and as a trustee of the Trusts.

 ¶ 73    Bernard’s third argument misses the mark because the

   substance of a filing, and not its designation given by a party,

   determines its character and weight. State ex rel. Suthers v.

   Mandatory Poster Agency, Inc., 260 P.3d 9, 13 (Colo. App. 2009).

   The probate court found that

               all of Bernard Black’s requests made to [it]
               were through counsel and those requests are
               not limited by [Bernard’s] fee agreements with
               counsel. [Bernard’s] counsel have all entered
               general appearances before the Court on his
               behalf and whether counsel acted beyond the
               scope of authority as described by the fee
               agreements is not before this Court for
               resolution.

   The record predating February 2016 reflects that Bernard said he

   was appearing through counsel either in an individual capacity or

   as Joanne’s conservator. Bernard hired separate counsel in

   February 2016 when, for the first time, he contested the probate


                                        38
Case 1:16-cv-01238-CBA-ST Document 239-2 Filed 04/15/20 Page 43 of 80 PageID #: 7556




   court’s exercise of jurisdiction over him in his capacity as a trustee

   of the SNT. But, as we explained above in Part II.A.4.a.i.(2), many

   of Bernard’s actions — including some taken before February 2016

   — involved him in his capacity as a co-trustee of the Trusts. Thus,

   Bernard was represented by counsel in his role as a trustee of the

   Trusts because of the affirmative relief he sought in the disputes

   concerning the transferred assets. For example, in arguing that the

   SNT could retain those assets, Bernard acted solely as a trustee of

   the SNT. He and his counsel’s unilateral designations do not

   change the roles he played in the probate court proceedings.

        iii.     The Probate Court’s Exercise of Personal Jurisdiction Over
                          Bernard Does Not Violate Due Process

 ¶ 74          Bernard argues that the probate court violated his federal and

   state rights to due process through its broad application of section

   15-14-111 to exercise personal jurisdiction over him. We reject

   Bernard’s argument because the probate court had the authority to

   exercise specific personal jurisdiction over him, and its assertion of

   personal jurisdiction over him was reasonable. See Archangel

   Diamond Corp. v. Lukoil, 123 P.3d 1187, 1194-95 (Colo. 2005).




                                          39
Case 1:16-cv-01238-CBA-ST Document 239-2 Filed 04/15/20 Page 44 of 80 PageID #: 7557




                              (1)   Legal Authority

 ¶ 75    To exercise jurisdiction over a nonresident, a Colorado court

   must establish that the requirements of Colorado’s long-arm statute

   and constitutional due process are met. Id. at 1193. Because

   Colorado’s long-arm statute confers the maximum jurisdiction

   permitted by the due process clauses of the United States and

   Colorado Constitutions, the constitutional due process analysis

   encompasses the requirements of the long-arm statute. Id. “Due

   process requires that a defendant have certain minimum contacts

   with the forum state so that he may foresee being answerable in

   court there.” Id. at 1194.

 ¶ 76    A plaintiff can establish a defendant’s requisite minimum

   contacts by asserting that Colorado has specific or general personal

   jurisdiction over the defendant. Id. Specific personal jurisdiction is

   proper when (1) the “defendant purposefully availed himself of the

   privilege of conducting business in the forum state” and (2) “the

   litigation ‘arises out of’ the defendant’s forum-related contacts.” Id.

   (quoting Keefe v. Kirschenbaum & Kirschenbaum, P.C., 40 P.3d

   1267, 1270-71 (Colo. 2002)). (Because we conclude that the

   probate court could exercise specific personal jurisdiction over


                                        40
Case 1:16-cv-01238-CBA-ST Document 239-2 Filed 04/15/20 Page 45 of 80 PageID #: 7558




   Bernard, infra Part II.A.4.a.iii.(2), we need not address whether it

   could also exercise general personal jurisdiction over him.)

 ¶ 77    Once a plaintiff establishes the defendant’s requisite minimum

   contacts, these contacts are “considered in light of other factors to

   determine whether the assertion of personal jurisdiction would

   comport with fair play and substantial justice.” Id. at 1194-95

   (quoting Keefe, 40 P.3d at 1271). These factors include “the burden

   on the defendant, the forum state’s interest in resolving the

   controversy, and the plaintiff’s interest in attaining effective and

   convenient relief.” Id. at 1195.

                                  (2)   Analysis

 ¶ 78    The probate court may exercise specific personal jurisdiction

   over Bernard in light of his actions affecting Joanne’s

   conservatorship and the Trusts. First, Bernard “purposefully

   availed himself of the privilege of conducting business” in Colorado

   when he came to this state to obtain the conservatorship over

   Joanne and diverted the bank account funds to the SNT and Issue

   Trust and diverted Joanne’s governmental benefits to the 2013

   Trust. Id. at 1194. Unlike the defendants in Archangel Diamond,

   the case on which Bernard rests his jurisdictional argument,


                                        41
Case 1:16-cv-01238-CBA-ST Document 239-2 Filed 04/15/20 Page 46 of 80 PageID #: 7559




   another party did not hale him into court in a foreign jurisdiction.

   See id. at 1191.

 ¶ 79    Second, this litigation “arises out of” the contacts he created in

   Colorado. Id. at 1194. Every proceeding before the probate court

   related in some way to his request for appointment as Joanne’s

   conservator, his disclaimers of the POD designations, and Joanne’s

   and Dain’s efforts to recover conservatorship assets he diverted out

   of state.

 ¶ 80    It is also reasonable for the probate court to exercise personal

   jurisdiction over Bernard. There is a minimal burden on him to

   litigate in Colorado, as shown by the proceedings he initiated and in

   which he participated in this state. As a tenured law professor,

   Bernard understands the complexities of our legal system and has

   the resources to travel to, and retain counsel in, Colorado. See

   Burger King Corp. v. Rudzewicz, 471 U.S. 462, 484-85 (1985) (the

   sophistication and resources of a defendant are proper

   considerations when assessing the burden on the defendant); Keefe,

   40 P.3d at 1273 (the defendants, as attorneys, should not benefit

   from a jurisdictional shield when the other party lacks an

   understanding of jurisdictional distinctions).


                                        42
Case 1:16-cv-01238-CBA-ST Document 239-2 Filed 04/15/20 Page 47 of 80 PageID #: 7560




 ¶ 81    Further, in an era of numerous daily flights between Chicago

   and Denver, arguments regarding the inconvenience of traveling

   between the two cities are anachronistic at best. See World-Wide

   Volkswagen Corp. v. Woodson, 444 U.S. 286, 293 (1980) (holding

   that “modern transportation and communication have made it

   much less burdensome for a party sued to defend himself in a State

   where he engages in economic activity” (quoting McGee v. Int’l Life

   Ins. Co., 355 U.S. 220, 222-23 (1957))). Moreover, Bernard has

   been involved in probate and guardianship proceedings in the

   Westchester County Surrogate’s Court and did not hesitate to

   expand his legal war involving Joanne’s assets to a federal court in

   New York, which, like Denver, is hundreds of miles from Chicago.

   See Vento v. Colo. Nat’l Bank, 985 P.2d 48, 52 (Colo. App. 1999)

   (“[A] court may take judicial notice of the contents of court records

   in a related proceeding.”).

 ¶ 82    Colorado has an interest in ensuring that Bernard, who

   “purposefully derive[d] benefit” by appearing in Colorado to divert

   assets from Joanne’s conservatorship to the Trusts, does not

   “escape having to account in [Colorado] for consequences that

   [arose] proximately from [his] activities.” Rudzewicz, 471 U.S. at


                                        43
Case 1:16-cv-01238-CBA-ST Document 239-2 Filed 04/15/20 Page 48 of 80 PageID #: 7561




   473-74 (quoting Kulko v. Superior Court, 436 U.S. 84, 96 (1978)).

   Allowing Bernard to come to Colorado, invoke the jurisdiction of its

   courts, commit torts against Joanne’s conservatorship, and then

   raise a personal jurisdiction shield would be antithetical to the

   purpose of the Colorado courts to serve justice. See C.R.C.P. 1(a).

 ¶ 83    Finally, Joanne’s conservatorship has an “interest in attaining

   effective and convenient relief” from the probate court because the

   court has exclusive jurisdiction over it. Archangel Diamond, 123

   P.3d at 1195; see § 13-9-103(1)(f). The Denver Probate Court is the

   only tribunal that can directly and conveniently remedy Bernard’s

   misappropriation of Joanne’s conservatorship assets; because they

   lack jurisdiction over the conservatorship, the New York and Illinois

   courts cannot void the disclaimers. Even if those courts were to

   exercise jurisdiction over the Trusts and order Bernard to return

   the misappropriated assets to the conservatorship, such actions

   could involve significant additional litigation, adding to the time and

   expense of resolving the Black family’s legal battles.

 ¶ 84    Further, if Bernard prevails on his jurisdictional arguments,

   he may well succeed in misappropriating a portion of Joanne’s

   conservatorship assets for his own personal use through the Issue


                                        44
Case 1:16-cv-01238-CBA-ST Document 239-2 Filed 04/15/20 Page 49 of 80 PageID #: 7562




   Trust. The record and number of out-of-state lawsuits support our

   conclusion. First, Bernard placed Joanne’s diverted

   conservatorship funds into twenty-five different accounts in the

   names of one or more of the Trusts, which the probate court

   concluded “could only be likened to a shell game.” Second, Bernard

   and Samuel filed a lawsuit in the United States District Court for

   the Northern District of Illinois to obtain a declaration “that [they],

   as Trustees of the Issue Trust, are free of restraint to carry out their

   obligations to administer the Issue Trust,” which included paying

   Bernard’s personal attorneys. Complaint for Declaratory Relief at

   ¶ 26, Black v. Black, No. 1:16-cv-1763 (N.D. Ill. Jan. 29, 2016). As

   noted above in Part II.A.3.b, the assets that Bernard diverted to the

   Issue Trust were derived entirely from Joanne’s conservatorship

   estate. Third, following the September 2015 Order, Joanne’s

   conservatorship domesticated the $4.6 million judgment in Illinois

   to collect on the judgment it obtained against Bernard in Colorado.

   See Estate of Black v. Black, 133 N.E.3d 61, 63 (Ill. App. Ct. 2019).

   In response, Bernard asserted that the judgment was void due to

   jurisdictional defects. Id. The Illinois court rejected Bernard’s

   challenge, and he appealed its ruling. Id. Under these


                                        45
Case 1:16-cv-01238-CBA-ST Document 239-2 Filed 04/15/20 Page 50 of 80 PageID #: 7563




   circumstances, it is reasonable for the probate court to exercise

   personal jurisdiction over Bernard to ensure he does not benefit

   from his tortious conduct.

 ¶ 85     Because the record supports the probate court’s conclusions,

   we hold that the court properly exercised specific personal

   jurisdiction over Bernard in his capacity as Joanne’s conservator,

   as a trustee of the Trusts, and in his individual capacity.

     b.    We Need Not Address Whether the Probate Court Must Have
              Personal Jurisdiction Over All Trustees Before It Can
                            Distribute Trust Assets

 ¶ 86     Bernard next contends that the probate court must have

   personal jurisdiction over the three co-trustees of the SNT before it

   can assert jurisdiction over the SNT. As explained above, the

   probate court may exercise in rem jurisdiction over the assets of

   Joanne’s conservatorship that Bernard wrongfully diverted to the

   Trusts. See supra Part II.A.3.b. Because these assets are not the

   rightful property of the Trusts, we need not consider whether

   personal jurisdiction over one trustee is sufficient to enable the

   probate court to recover the transferred assets.




                                        46
Case 1:16-cv-01238-CBA-ST Document 239-2 Filed 04/15/20 Page 51 of 80 PageID #: 7564




   c.    We Need Not Address Whether the Probate Court Has Personal
                         Jurisdiction Over Samuel

 ¶ 87    Because the probate court did not afford Samuel due process,

   we need not address whether the probate court properly exercised

   personal jurisdiction over him. See infra Part II.D.2.b.; see also In

   re C.L.S., 252 P.3d 556, 559 (Colo. App. 2011) (“A judgment [or

   order] entered in violation of due process is void.”).

   B.    The Probate Court Lacked Jurisdiction to Void the Disclaimers
                  During the Pendency of the Merits Appeal

 ¶ 88    Bernard argues that the probate court lacked jurisdiction to

   void the disclaimers during the pendency of his appeal of the

   September 2015 Order, in which the probate court surcharged him

   the value of the funds he had diverted from Joanne’s

   conservatorship, and declined to void the disclaimers. We agree

   and vacate that portion of the April 2018 Order voiding the

   disclaimers.

                              1.    Legal Authority

 ¶ 89    “Courts universally recognize the general principle that once

   an appeal is perfected jurisdiction over the case is transferred from

   the trial court to the appellate court for all essential purposes with

   regard to the substantive issues that are the subject of the appeal.”


                                        47
Case 1:16-cv-01238-CBA-ST Document 239-2 Filed 04/15/20 Page 52 of 80 PageID #: 7565




   Molitor v. Anderson, 795 P.2d 266, 268 (Colo. 1990). Thus, “a trial

   court may not determine matters affecting the substance of a

   judgment once an appeal of that judgment has been perfected

   unless the appellate court issues an order remanding the judgment

   to the trial court for that purpose.” Id. at 269. A trial court retains

   jurisdiction to modify an order only if a statute explicitly grants the

   court that authority during the pendency of an appeal of the order.

   See In re Parental Responsibilities Concerning W.C., 2020 CO 2, ¶ 3,

   456 P.3d 1261, 1262.

 ¶ 90    Although Bernard did not raise this objection below, a party

   may challenge the trial court’s subject matter jurisdiction for the

   first time on appeal. Triebelhorn v. Turzanski, 149 Colo. 558, 561-

   62, 370 P.2d 757, 759 (1962). Subject matter jurisdiction is a legal

   question that we review de novo. Elrick v. Merrill, 10 P.3d 689, 694

   (Colo. App. 2000).

                                  2.    Analysis

 ¶ 91    In the September 2015 Order, the probate court found that

   Bernard had not properly disclosed to Joanne the effect of the

   disclaimers on her conservatorship’s assets. It determined that the

   “appropriate remedy [was to] surcharge” him the value of the assets


                                        48
Case 1:16-cv-01238-CBA-ST Document 239-2 Filed 04/15/20 Page 53 of 80 PageID #: 7566




   he had diverted from the conservatorship. It did not directly rule on

   whether it should, or even could, void the disclaimers.

 ¶ 92    Bernard timely filed the Merits Appeal following entry of the

   September 2015 Order. Joanne cross-appealed, arguing that the

   probate court erred by failing to make express findings explaining

   its denial of her request to void the disclaimers. Citing the probate

   court’s “significant discretion to impose a variety of remedies to

   protect the protected person or the assets of the estate” pursuant to

   section 15-10-503, C.R.S. 2019, a division of this court in Black I

   discerned “no abuse of discretion in the [probate] court’s decision to

   impose a surcharge rather than to order that the disclaimer

   transaction[s] be unwound.” Black I, ¶¶ 128-129, 422 P.3d at 613.

   The Colorado Supreme Court did not deny Bernard’s petition for a

   writ of certiorari in Black I until May 20, 2019.

 ¶ 93    During the pendency of Black I in the supreme court, the

   probate court entered the April 2018 Order, in which it voided the

   disclaimers and ordered Bernard to deposit the diverted

   conservatorship funds into the court registry. Bernard contends

   that the court lacked jurisdiction to revisit its choice of remedies

   while his appeal was pending in the supreme court.


                                        49
Case 1:16-cv-01238-CBA-ST Document 239-2 Filed 04/15/20 Page 54 of 80 PageID #: 7567




 ¶ 94     Joanne responds with three arguments: (1) probate courts

   have broader jurisdiction than courts in ordinary civil cases due to

   their exclusive jurisdiction and emergency powers; (2) the probate

   court never squarely addressed Joanne’s request to void the

   disclaimers and, in light of Bernard’s ongoing wrongful conduct,

   voiding the disclaimers was the appropriate remedy; and (3) during

   the pendency of an appeal, federal district courts will entertain a

   motion under the federal analogue to C.R.C.P. 60(b), even absent a

   remand from the appellate court.

 ¶ 95     We agree with Bernard that the probate court lacked

   jurisdiction to void the disclaimers during the pendency of his

   petition for writ of certiorari. We must follow the rule that, without

   “subject matter jurisdiction, [a court] is deprived of any authority to

   act.” People in Interest of P.K., 2015 COA 121, ¶ 9, 411 P.3d 963,

   966.

 ¶ 96     In Molitor, the Colorado Supreme Court analyzed whether a

   trial court could entertain a Rule 60(b) motion while the underlying

   judgment was on appeal. 795 P.2d at 267-70. It canvassed the

   approaches of courts, including federal courts, across the country,

   and held that “the trial court did not retain jurisdiction to consider


                                        50
Case 1:16-cv-01238-CBA-ST Document 239-2 Filed 04/15/20 Page 55 of 80 PageID #: 7568




   the defendants’ [Rule] 60(b) motion to vacate the judgment appealed

   from in the absence of an order issued by the Court of Appeals

   remanding the case to the trial court for that purpose.” Id. at 270.

   In reaching this conclusion, the supreme court impliedly rejected

   Joanne’s argument that the probate court had jurisdiction to void

   the disclaimers because federal district courts will entertain a Rule

   60(b) motion during the pendency of an appeal without first

   obtaining leave from the appellate court. We are bound by the

   supreme court’s resolution of the issue. In re Estate of Ramstetter,

   2016 COA 81, ¶ 40, 411 P.3d 1043, 1050.

 ¶ 97    We also reject Joanne’s argument concerning the broad

   jurisdictional authority granted to probate courts. She directs us to

   no authority, and we can find none, that supports her sweeping

   proposition. While it is true that a probate court has exclusive

   jurisdiction over the estate of a protected person, § 15-14-402, and

   has broad authority to “take such further action as the court deems

   appropriate to protect the ward or protected person or the assets of

   the estate” in an emergency situation, § 15-10-503(1), the statutes

   granting that authority “contain no language that might pass the




                                        51
Case 1:16-cv-01238-CBA-ST Document 239-2 Filed 04/15/20 Page 56 of 80 PageID #: 7569




   stringent test of a specific grant of jurisdiction to modify the[] order[]

   when [it is] on appeal,” W.C., ¶ 18, 456 P.3d at 1265.

 ¶ 98    Finally, we reject Joanne’s remaining argument — that the

   probate court never squarely addressed her request to void the

   disclaimers — because the probate court and a division of this

   court considered her request to void the disclaimers, thereby

   rendering it a “substantive issue[] that [is] the subject of the

   appeal.” Molitor, 795 P.2d at 268. In the September 2015 Order,

   the probate court devoted three pages to a discussion of the

   disclaimers before it concluded that “the appropriate remedy is

   surcharge.” Joanne appealed the court’s election of the surcharge

   remedy, and a division of this court affirmed. By arguing that the

   probate court deferred her request to void the disclaimers until

   Bernard’s ongoing misconduct required it to void the disclaimers,

   she necessarily concedes that the September 2015 Order and the

   April 2018 Order are, in effect, a single order. “Thus, any change to

   the [September 2015 Order] would be material to an appeal of that

   order.” W.C., ¶ 23, 456 P.3d at 1266.

 ¶ 99    In sum, we hold that, while Bernard’s petition for writ of

   certiorari was pending, the probate court lacked jurisdiction to


                                        52
Case 1:16-cv-01238-CBA-ST Document 239-2 Filed 04/15/20 Page 57 of 80 PageID #: 7570




   reconsider its authorization of the disclaimers. We need not

   address Bernard’s remaining contentions of error regarding the

   probate court’s decision to void the disclaimers because doing so

   “would not have a practical effect upon an existing controversy.”

   Grossman v. Dean, 80 P.3d 952, 960 (Colo. App. 2003).

    C.    The Probate Court Did Not Err in Granting Dain’s Motions to
            Allow SNT Distributions for Joanne’s Professional Fees

 ¶ 100   Bernard contends that the probate court erred in granting

   Dain’s and Joanne’s motions to authorize the SNT to pay Joanne’s

   professional fees. He argues that (1) the motions were improper

   and (2) the SNT instrument does not permit expenditures for

   professional fees. Joanne responds that the probate court’s

   January 2016 order mooted Bernard’s challenge by requiring him to

   return the transferred assets from the SNT to the conservatorship.

 ¶ 101   Because we hold that the funds Bernard diverted to the Trusts

   were at all times assets of Joanne’s conservatorship, we conclude

   that the expenditure requests were not subject to the limitations in

   the SNT instrument. Thus, we need not address Bernard’s

   arguments related to the SNT expenditures. See supra Part II.A.3.b.

   We further hold that the probate court did not err in allowing the



                                        53
Case 1:16-cv-01238-CBA-ST Document 239-2 Filed 04/15/20 Page 58 of 80 PageID #: 7571




   expenditures for Joanne’s professional fees, albeit on different

   grounds than those upon which the probate court relied. See Rush

   Creek Sols., Inc. v. Ute Mountain Ute Tribe, 107 P.3d 402, 406 (Colo.

   App. 2004) (holding that an appellate court may affirm the trial

   court’s ruling on any grounds supported by the record). The

   probate court can authorize expenditures from the conservatorship

   to pay the protected person’s professional fees. See § 15-14-

   410(1)(b), C.R.S. 2019 (providing that, “upon determining that a

   basis for a conservatorship . . . exists, the court has the following

   powers, which may be exercised directly or through a conservator

   . . . all the powers over the estate and business affairs . . . that the

   [protected] person could exercise”); § 15-14-425(2)(t)-(u), C.R.S.

   2019 (providing that a conservator may “[p]ay or contest any claim”

   and “[p]ay taxes, assessments, compensation of the conservator and

   any guardian, and other expenses incurred in the collection, care,

   administration, and protection of the estate”).

    D.    The Probate Court Had the Authority to Sua Sponte Suspend
          Bernard, But Not Samuel, as a Trustee of the SNT and 2013
                                    Trust

 ¶ 102   Bernard and Samuel assert that the probate court did not

   provide them with sufficient advance notice before it took actions


                                        54
Case 1:16-cv-01238-CBA-ST Document 239-2 Filed 04/15/20 Page 59 of 80 PageID #: 7572




   against them in their capacities as co-trustees of the SNT and 2013

   Trust in the January 2018 Order, which suspended them as co-

   trustees and required them to transfer information and assets

   regarding the SNT to Joanne’s counsel and Dain. While we are not

   persuaded by Bernard’s arguments, we agree with Samuel, vacate

   the portion of the January 2018 Order suspending Samuel as a co-

   trustee of the SNT and 2013 Trust, and conclude that any

   affirmative obligations in the January 2018 Order do not apply to

   Samuel.

                              1.    Legal Authority

 ¶ 103   Whether a party’s due process rights were violated by lack of

   notice presents a question of law that we review de novo.

   Klingsheim v. Cordell, 2016 CO 18, ¶ 14, 379 P.3d 270, 272-73.

   Statutory interpretation is also a question of law that we review de

   novo. Id. at ¶ 14, 379 P.3d at 272. “The power to fashion equitable

   remedies lies within the discretion of the trial court,” and “[w]e will

   not disturb such rulings on review absent an abuse of discretion.”

   Beren v. Beren, 2015 CO 29, ¶ 12, 349 P.3d 233, 239.

 ¶ 104   “[A probate] court may, on its own motion or upon the request

   of an interested party,” with or without a hearing, order the


                                        55
Case 1:16-cv-01238-CBA-ST Document 239-2 Filed 04/15/20 Page 60 of 80 PageID #: 7573




   suspension of a trustee. § 15-10-503(1)-(2). The court may proceed

   in emergency situations without providing prior notice or a hearing

   to the fiduciary, but if it “suspends the powers of a fiduciary, [it]

   shall set a hearing and direct that notice be given pursuant to

   section 15-10-505[, C.R.S. 2019].” § 15-10-503(1). And section 15-

   10-505(1)(a) provides that

               [i]f it appears to a court that an emergency
               exists . . . the court may take appropriate
               action and issue an order with or without prior
               notice to a fiduciary as the court determines
               appropriate based upon the nature of the
               emergency. If a fiduciary of an estate is not
               present when an emergency order is entered
               concerning the administration of the estate,
               the court shall attempt to notify the fiduciary
               of the court’s action and mail a copy of the
               court’s order to the fiduciary at the fiduciary’s
               last address . . . . Notice of all hearings set
               under section 15-10-503(1) shall be given
               pursuant to section 15-10-401[, C.R.S. 2019].

                                  2.    Analysis

 ¶ 105   After discovering that Bernard had withdrawn SNT funds in

   violation of the April 2015 Order, Joanne moved to enjoin Bernard

   from transferring further funds from the SNT. The probate court

   conditionally granted the motion pending a hearing.




                                        56
Case 1:16-cv-01238-CBA-ST Document 239-2 Filed 04/15/20 Page 61 of 80 PageID #: 7574




 ¶ 106   Shortly thereafter, Joanne moved to authorize Dain to use SNT

   funds so that she could pay attorneys to take the following actions:

   (1) remove Bernard and Samuel as trustees of the SNT; (2) set aside

   the fraudulent consent judgments; and (3) litigate other claims

   against Bernard and Samuel. Joanne alleged that

               [f]ollowing failed attempts to obtain Orders
               from this Court to withdraw funds from the
               Trusts to pay his legal professionals,
               promissory notes were issued by Bernard
               Black to Kate Litvak and Olga Dal for loans
               purportedly given to him to pay his various
               attorneys. [Bernard] defaulted on these
               promissory notes which resulted in fraudulent
               judgments obtained in favor of Ms. Litvak and
               Ms. Dal against the SNT and 2013 Trust.

   The promissory notes totaled approximately $750,000. Joanne and

   Dain did not know of Bernard’s actions until after the Illinois court

   had entered the consent judgments.

 ¶ 107   The January 2018 Hearing included argument on the

   November 2017 Order and Joanne’s expenditure motion. In the

   January 2018 Order, the probate court stated that it “finds the

   actions of Bernard Black are shocking to the conscience of the

   Court, especially given [Bernard’s] position as a professor of law.”

   The court noted that Bernard’s actions “only serve to dramatically



                                        57
Case 1:16-cv-01238-CBA-ST Document 239-2 Filed 04/15/20 Page 62 of 80 PageID #: 7575




   increase attorney fees and costs and otherwise reduce or eliminate

   the funds that are due to Joanne Black apparently for no reason,”

   and further explained that “Joanne Black’s only source of funds to

   pay her attorneys to initiate proceedings to set aside the judgments,

   liens[,] and garnishments is the SNT which Bernard and Samuel

   have effectively frozen by the litigation they continue to initiate.”

   Based on these findings, the court suspended Bernard and Samuel

   as trustees of the SNT and 2013 Trust.

 ¶ 108   On appeal, Bernard and Samuel argue that the probate court

   (1) lacked the authority to suspend them as trustees of the SNT

   because it lacked personal jurisdiction over them in that capacity;

   (2) abused its discretion in suspending them as trustees of the SNT

   based solely on the arguments of Joanne’s counsel; and (3) violated

   their due process rights by granting relief that Joanne had not

   requested and of which they lacked advance notice. (Bernard and

   Samuel do not challenge their suspension as trustees of the 2013

   Trust.)




                                        58
Case 1:16-cv-01238-CBA-ST Document 239-2 Filed 04/15/20 Page 63 of 80 PageID #: 7576




   a.    The Probate Court Had the Authority to Suspend Bernard as a
                      Trustee of the SNT and 2013 Trust

 ¶ 109   First, as explained above, the probate court properly exercised

   personal jurisdiction over Bernard in his capacity as a trustee of the

   Trusts. See supra Part II.A.4.a.

 ¶ 110   Second, we do not agree with Bernard’s argument that the

   court based its ruling solely on assertions by Joanne’s counsel.

   Before the probate court suspended Bernard as a trustee of the SNT

   and 2013 Trust, Dain — who appeared at the January 2018

   Hearing pro se as an interested party — apprised the court of

   Bernard’s continuing breaches of his fiduciary duties to Joanne.

   Dain reported that Bernard had transferred $258,000 from the SNT

   to his personal home equity line of credit, despite the April 2015

   Order freezing the SNT’s assets. Dain further argued that the

   consent judgments were fraudulent. Finally, Dain apprised the

   probate court of the anticipated proceedings in Illinois to remove

   Bernard and Samuel as trustees of the SNT. (Those proceedings

   were never initiated.) In light of the emergency situation resulting

   from Bernard’s transfer of SNT funds in violation of the April 2015

   Order and his attempts to permanently deprive Joanne’s



                                        59
Case 1:16-cv-01238-CBA-ST Document 239-2 Filed 04/15/20 Page 64 of 80 PageID #: 7577




   conservatorship of assets through the consent judgments, we hold

   that the court did not abuse its discretion in suspending Bernard

   as a trustee of the SNT and 2013 Trust to protect the

   conservatorship’s assets.

 ¶ 111   In addition, we reject Bernard’s contention that he received

   insufficient notice of the issues addressed at the January 2018

   Hearing. Before the hearing, Joanne sent Bernard a notice

   indicating that the hearing would cover the issues outlined in the

   November 2017 Order. They included (1) the court’s continuing

   jurisdiction over the conservatorship; (2) the existence of an

   emergency situation pursuant to section 15-10-505(1)(a); (3) the

   injunction against Bernard; and (4) Joanne’s ongoing efforts to

   remove Bernard as a trustee of the SNT. Thus, we hold that

   Bernard received actual notice that the court would address

   Joanne’s request to remove him as a trustee of the SNT at the

   January 2018 Hearing. See Black I, ¶ 27, 422 P.3d at 600 (holding

   that actual notice may be substituted for the notice required by

   section 15-10-401); see also § 15-10-505(1)(a).

 ¶ 112   In sum, we hold that the probate court properly suspended

   Bernard as a trustee of the SNT and 2013 Trust.


                                        60
Case 1:16-cv-01238-CBA-ST Document 239-2 Filed 04/15/20 Page 65 of 80 PageID #: 7578




      b.     The Probate Court Did Not Provide Samuel with Sufficient
             Notice Before Suspending Him as a Trustee of the SNT and
                                    2013 Trust

 ¶ 113     Because nothing in the record indicates that Samuel received

   actual notice of the January 2018 Hearing, and because the

   probate court did not comply with the plain language of sections

   15-10-503(1) and 15-10-505(1)(a), it lacked the authority to

   suspend him as a trustee of the SNT and 2013 Trust or order him

   to provide information regarding the SNT and 2013 Trust and their

   assets to Joanne’s counsel and Dain. Section 15-10-503(1)

   provides that a probate court may suspend a trustee without a

   hearing, so long as it then “set[s] a hearing and direct[s] that notice

   be given pursuant to section 15-10-505.” It is undisputed that the

   court did not set a hearing after it suspended Samuel as a trustee

   of the SNT and 2013 Trust. Further, section 15-10-505(1)(a)

   provides that “[n]otice of all hearings set under section 15-10-503(1)

   shall be given pursuant to section 15-10-401.” Nothing in the

   record indicates that the court or Joanne provided Samuel with

   notice that, at the January 2018 Hearing, the court would consider

   suspending him as a trustee of the SNT and 2013 Trusts.




                                        61
Case 1:16-cv-01238-CBA-ST Document 239-2 Filed 04/15/20 Page 66 of 80 PageID #: 7579




 ¶ 114   Thus, we hold that Samuel was not afforded the due process

   necessary to remove him as a trustee of the SNT and 2013 Trust.

   We vacate those portions of the January 2018 Order directed to

   Samuel, and hold that the affirmative obligations in the April 2018

   Order to pay the diverted assets to the court registry do not apply to

   him. See C.L.S., 252 P.3d at 559 (“A judgment [or order] entered in

   violation of due process is void.”).

   E.    The Probate Court Correctly Denied Bernard’s Disqualification
                                    Motion

 ¶ 115   Bernard contends that the probate judge should have recused

   herself because of the record “evidence of the court’s partiality and

   evident bias against [him] and his family.” He requests that, if we

   remand this matter, we send the case to a different judge. We

   disagree that recusal is required.

                              1.    Legal Authority

 ¶ 116   Because of a judge’s “duty to eliminate every semblance of

   reasonable doubt or suspicion that a trial by a fair and impartial

   tribunal may be denied,” a judge must disqualify herself when it

   “appears to the parties or to the public that [she] may be biased or

   prejudiced.” Johnson v. Dist. Court, 674 P.2d 952, 956 (Colo. 1984);



                                        62
Case 1:16-cv-01238-CBA-ST Document 239-2 Filed 04/15/20 Page 67 of 80 PageID #: 7580




   see C.J.C. 2.11(A)(1) (“A judge shall disqualify . . . herself in any

   proceeding in which the judge’s impartiality might reasonably be

   questioned, including . . . [circumstances where] [t]he judge has a

   personal bias or prejudice concerning a party . . . .”); see also

   C.R.C.P. 97 (“A judge shall be disqualified in an action in which

   [s]he is interested or prejudiced . . . .”). The purpose of this

   disqualification rule is “to guarantee that no person is forced to

   litigate before a judge with a ‘bent of mind.’” Johnson, 674 P.2d at

   956 (quoting People v. Botham, 629 P.2d 589, 595 (Colo. 1981)).

 ¶ 117   When assessing the grounds for disqualification raised in a

   motion, “a judge is required to accept as true the facts stated in the

   motion and accompanying affidavits.” Zoline v. Telluride Lodge

   Ass’n, 732 P.2d 635, 639 (Colo. 1987). The judge can base her

   decision only on the legal sufficiency of the motion and

   accompanying affidavits. Id. To be legally sufficient, the documents

   must “state facts from which it may reasonably be inferred that the

   judge has a bias or prejudice that will prevent [her] from dealing

   fairly with the [party].” Id. (quoting Botham, 629 P.2d at 595).

   “Facts are required; conclusory statements, conjecture, and

   innuendo do not suffice.” Id.


                                        63
Case 1:16-cv-01238-CBA-ST Document 239-2 Filed 04/15/20 Page 68 of 80 PageID #: 7581




 ¶ 118   “In a civil case, the trial judge’s decision whether to disqualify

   himself or herself is discretionary and will not be reversed unless an

   abuse of discretion is shown.” Id. A trial court abuses its

   discretion when its decision is manifestly arbitrary, unreasonable,

   unfair, or based on a misapplication of the law. Freedom Colo. Info.,

   Inc. v. El Paso Cty. Sheriff’s Dep’t, 196 P.3d 892, 899 (Colo. 2008);

   see E-470 Pub. Highway Auth. v. Revenig, 140 P.3d 227, 230-31

   (Colo. App. 2006) (“In assessing whether a trial court’s decision is

   manifestly unreasonable, arbitrary, or unfair, we ask not whether

   we would have reached a different result but, rather, whether the

   trial court’s decision fell within a range of reasonable options.”).

 ¶ 119   Further, a motion to disqualify may be waived if not timely

   filed. See Johnson, 674 P.2d at 957 (recognizing that “when the

   grounds for disqualification are known, a motion to disqualify

   should be filed prior to taking any other steps in the case”); see also

   C.R.C.P. 98(k) (“A party does not waive his right to change of judge

   or place of trial if his objection thereto is made in apt time.”).




                                        64
Case 1:16-cv-01238-CBA-ST Document 239-2 Filed 04/15/20 Page 69 of 80 PageID #: 7582




                                  2.    Analysis

     a.    Bernard Waived His Ability to Challenge the Probate Court’s
            Alleged Instances of Bias and Partiality Predating the April
                                    2018 Order

 ¶ 120    Bernard contends that the probate judge must be removed

   from the case because she (1) improperly prejudged his actions and

   those of Samuel, Katherine, and Dal; (2) demanded to know why

   Joanne had not taken action to remove him as a trustee of the SNT;

   (3) recommended that he be removed from all fiduciary capacities

   relating to Joanne’s conservatorship and Renata’s estate; (4)

   violated his due process rights by awarding “extreme relief” without

   sufficient prior notice to him; and (5) levied ad hominem attacks

   against him. Bernard’s contentions are not only conclusory, but

   they rest exclusively on statements the probate judge made before

   entering the April 2018 Order. See In re Marriage of Elmer, 936

   P.2d 617, 619 (Colo. 1997) (holding that conclusory statements

   concerning a judge’s bias are insufficient to establish that

   disqualification is required). Bernard based his unsuccessful

   recusal motion, which is not the subject of this appeal, in part, on

   the same statements. And he does not directly refute the probate

   court’s reasoning supporting its denial of his recusal motion. For


                                        65
Case 1:16-cv-01238-CBA-ST Document 239-2 Filed 04/15/20 Page 70 of 80 PageID #: 7583




   these reasons, we conclude that Bernard waived the recusal

   argument he presents on appeal.

 ¶ 121   Bernard did not seek to disqualify the probate judge until the

   sixth year of this litigation, after a division of this court affirmed the

   September 2015 Order in Black I. He knew of the alleged grounds

   for disqualification for years, yet sat on his recusal motion. For

   example, his recusal argument on appeal includes an attack on the

   court’s recommendation in the September 2015 Order that he be

   removed from all fiduciary roles concerning Joanne’s

   conservatorship and Renata’s estate. It is too late for him to

   challenge the court’s statement and seek disqualification based on

   years-old statements and rulings. See Holland v. Bd. of Cty.

   Comm’rs, 883 P.2d 500, 510 (Colo. App. 1994) (holding that a

   motion to recuse was untimely when the litigant waited until one

   year of legal proceedings had occurred before seeking recusal);

   Bishop & Co. v. Cuomo, 799 P.2d 444, 447 (Colo. App. 1990)

   (holding that the litigant waived its ability to seek recusal when it

   stated that it was willing to proceed with the litigation, and so

   proceeded, after learning of the alleged bias of the trial court and

   opposing counsel).


                                        66
Case 1:16-cv-01238-CBA-ST Document 239-2 Filed 04/15/20 Page 71 of 80 PageID #: 7584




             b.     Bernard’s Recusal Argument Fails on the Merits

 ¶ 122   Given that further proceedings in the probate court will be

   necessary and the court may make statements not to Bernard’s

   liking, we address the merits of Bernard’s recusal argument based

   on the few citations to the record he provides in support of his

   recusal argument on appeal. See O’Quinn v. Baca, 250 P.3d 629,

   631-32 (Colo. App. 2010) (holding that “parties ‘should not “expect

   [an appellate] court to peruse the record without the help of

   pinpoint citations”’” (quoting L.S.F. Transp., Inc. v. NLRB, 282 F.3d

   972, 975 n.1 (7th Cir. 2002))).

 ¶ 123   Bernard appears to base his recusal argument on two

   contentions: (1) the probate judge allegedly demonstrated bias

   against him and members of his family and (2) she violated his due

   process rights. He points to the following statements to show that

   the probate judge was biased:

                 Before issuing the January 2018 Order, the court stated

                  that Bernard should be someone that “the rest of us look

                  up to as having a presence in our country and teaching

                  our students. And this behavior is completely

                  antithetical to that. And I just can’t express strongly


                                         67
Case 1:16-cv-01238-CBA-ST Document 239-2 Filed 04/15/20 Page 72 of 80 PageID #: 7585




               enough how disappointed and deceiving and disturbing

               that these actions are.”

              In the January 2018 Order, the court said that “the

               actions of Bernard Black are shocking to the conscience

               of the Court, especially given [his] position as a professor

               of law at a respected law school in this country.

               Similarly, the Court finds the actions of [Katherine], also

               a law professor, are shocking.” The court then repeated

               that “it is unable to adequately express how shocking

               these actions taken by [Bernard] and his family are to the

               conscience of the Court.”

              Later in the January 2018 Order, the court said that the

               actions of Bernard, Samuel, Katherine, and Dal were

               “reprehensible.”

              The probate court implicitly encouraged Joanne to bring

               legal actions in Illinois to remove Bernard and Samuel as

               trustees of the SNT.

 ¶ 124   Bernard supports his argument that the probate judge violated

   his due process rights by referring to her statements concerning

   allegations about his conduct outside Colorado. He asserts that

                                        68
Case 1:16-cv-01238-CBA-ST Document 239-2 Filed 04/15/20 Page 73 of 80 PageID #: 7586




   these statements lacked an evidentiary basis and that the probate

   court failed to give him prior notice so he could respond to the

   allegations.

 ¶ 125   We agree with the probate court that Bernard’s arguments for

   recusal lack merit. The probate judge did not display bias through

   the above statements because she made them in conjunction with

   the orders she entered to recoup and protect assets of Joanne’s

   conservatorship. The statements reflected the bases for, and shed

   light on the reasoning underlying, those orders. It was appropriate

   for the probate judge to explain why she was entering the orders.

   Nothing in the probate judge’s statements reflects improper bias

   against Bernard, Samuel, Katherine, or Dal.

 ¶ 126   On the contrary, the statements reflect the judge’s frustration

   upon learning that Bernard, Samuel, and Katherine had conspired

   to deplete the improperly transferred assets through the consent

   judgments. The probate court properly took judicial notice of the

   Illinois Appellate Court’s opinion in Litvak v. Black, 2019 IL App

   (1st) 181707, ___ N.E.3d ___, condemning Bernard, Samuel, and

   Katherine’s “fraud or collusion” in obtaining the consent judgments.

   Id. at ¶ 24, ___ N.E.3d at ___; see Vento, 985 P.2d at 52 (“[A] court


                                        69
Case 1:16-cv-01238-CBA-ST Document 239-2 Filed 04/15/20 Page 74 of 80 PageID #: 7587




   may take judicial notice of the contents of court records in a related

   proceeding.”). Thus, although the probate judge’s statements may

   reflect an ill disposition toward Bernard, Samuel, and Katherine,

   those views rested solidly on evidence presented in this case and

   their misconduct revealed in the Illinois decision. See Smith v. Dist.

   Court, 629 P.2d 1055, 1056 (Colo. 1981) (holding that what a judge

   learns in her judicial capacity is a proper basis for observation, and

   the use of such information does not require disqualification);

   Watson v. Cal-Three, LLC, 254 P.3d 1189, 1192 (Colo. App. 2011)

   (“[A] judge is not recusable for bias or prejudice that is based on the

   facts and circumstances of the case, even where, upon completion

   of the evidence, the court is exceedingly ill disposed toward a

   party.”); see also In re J.P. Linahan, Inc., 138 F.2d 650, 654 (2d Cir.

   1943) (“Impartiality is not gullibility. Disinterestedness does not

   mean child-like innocence. If the judge did not form judgments of

   the actors in those court-house dramas called trials, [she] could

   never render decisions.”). Bernard may not wield the threat of

   disqualification to muzzle or intimidate jurists who criticize his self-

   serving, collusive, and fraudulent schemes to steal his disabled

   sister’s assets.


                                        70
Case 1:16-cv-01238-CBA-ST Document 239-2 Filed 04/15/20 Page 75 of 80 PageID #: 7588




 ¶ 127   We similarly reject Bernard’s argument that the probate judge

   must be tossed off the case because she denied him due process.

   Although Bernard may have been physically present in Illinois when

   he attempted to drain the assets of Joanne’s conservatorship

   through the consent judgments, the conservatorship is based in

   Colorado. Colorado courts are expressly designated as forums

   where residents of this state can seek redress for harm resulting

   from tortious conduct, even if the conduct occurred outside

   Colorado’s borders, so long as the injury is deemed to occur in this

   state. See § 13-1-124(1)(b), C.R.S. 2019 (providing that Colorado’s

   long-arm statute empowers courts to exercise jurisdiction over out-

   of-state defendants that commit torts within Colorado); Classic Auto

   Sales, Inc. v. Schocket, 832 P.2d 233, 235 (Colo. 1992) (“In order to

   satisfy the statutory standard for assertion of long arm jurisdiction,

   . . . it is not necessary that both the tortious conduct constituting

   the cause and the injury constituting the effect take place in

   Colorado. Instead, we have held the statute to be satisfied when

   only the resulting injury occurs in this state.”).

 ¶ 128   Further, the probate court was the only court with jurisdiction

   over Joanne’s conservatorship, making it imperative for it to take


                                        71
Case 1:16-cv-01238-CBA-ST Document 239-2 Filed 04/15/20 Page 76 of 80 PageID #: 7589




   action to protect the conservatorship’s assets. See

   § 15-14-402(1)(b) (stating that the probate court where a petition

   seeking a conservatorship was filed has “[e]xclusive jurisdiction to

   determine how the estate of the protected person . . . must be

   managed, expended, or distributed”).

 ¶ 129   Given our holding that the probate court properly took judicial

   notice of the revelations regarding the consent judgments appearing

   in Litvak, we disagree with Bernard’s contention that the court’s

   statements and orders concerning the consent judgments lacked

   evidentiary support.

 ¶ 130   We also reject Bernard’s argument that he did not receive

   notice that the probate court would take actions to protect Joanne’s

   conservatorship assets. As noted above, before the January 2018

   Hearing, Joanne sent Bernard a notice stating that the hearing

   would cover, among other things, the following issues: (1) the

   emergency situation regarding the conservatorship’s assets; (2) the

   injunction barring Bernard from further transferring SNT funds;

   and (3) Joanne’s ongoing efforts to remove him as a trustee of the

   SNT. See supra Part II.D.2.a. Thus, we hold that Bernard received

   sufficient notice that, at the January 2018 Hearing, the probate


                                        72
Case 1:16-cv-01238-CBA-ST Document 239-2 Filed 04/15/20 Page 77 of 80 PageID #: 7590




   court might issue orders addressing the matters identified in the

   notice.

 ¶ 131   In sum, we deny Bernard’s request that we remand the matter

   to a different judge.

    F.    Samuel is Not Entitled to Recover His Appellate Attorney Fees

 ¶ 132   In his reply brief, Samuel asserts that he is entitled to recover

   appellate attorney fees because of the conduct of Joanne’s counsel

   or conservator. We are not persuaded.

                              1.    Legal Authority

 ¶ 133   A Colorado court may award reasonable attorney fees “against

   any attorney or party who has brought or defended a civil action . . .

   that the court determines lacked substantial justification” or was

   “interposed for delay or harassment,” or who has “unnecessarily

   expanded the proceeding by other improper conduct.”

   § 13-17-102(2), (4), C.R.S. 2019; see also C.A.R. 38(b) (providing

   that an appellate court “may award damages it deems appropriate,

   including attorney fees,” if it “determines that an appeal or cross-

   appeal is frivolous”). “A claim is frivolous if the proponent has no

   rational argument to support it based on evidence or the law. A

   claim is groundless if there is no credible evidence to support the


                                        73
Case 1:16-cv-01238-CBA-ST Document 239-2 Filed 04/15/20 Page 78 of 80 PageID #: 7591




   allegations in the complaint. A vexatious claim or defense is one

   brought or maintained in bad faith.” Zivian v. Brooke-Hitching, 28

   P.3d 970, 974 (Colo. App. 2001) (citation omitted).

                                  2.    Analysis

 ¶ 134   Samuel contends that he is entitled to recover his appellate

   attorney fees because the actions of Joanne’s counsel or

   conservator “lack[ed] substantial justification and . . . unnecessarily

   expanded the proceedings.”

 ¶ 135   We conclude that Joanne’s arguments on appeal neither

   “lacked[ed] substantial justification” nor “unnecessarily expand[ed]

   the proceedings.” Rather, Samuel’s need to retain Colorado legal

   counsel and spend attorney fees in connection with this appeal can

   be traced to his failure to honor his fiduciary duties to Joanne and

   efforts to deprive her conservatorship of the assets that Bernard

   misappropriated.

 ¶ 136   Although we disagree with Joanne’s arguments regarding the

   probate court’s jurisdiction to enter orders directed to Samuel,

   those arguments are not “substantially frivolous, substantially

   groundless, or substantially vexatious.” § 13-17-102(4). Joanne’s




                                        74
Case 1:16-cv-01238-CBA-ST Document 239-2 Filed 04/15/20 Page 79 of 80 PageID #: 7592




   counsel made a rational argument supported by citations to record

   evidence and legal authority. See Zivian, 28 P.3d at 974-75.

 ¶ 137     Accordingly, we deny Samuel’s request for appellate attorney

   fees.

                                III.   Conclusion

 ¶ 138     The portion of the April 2018 Order voiding the disclaimers is

   vacated. The portions of the January 2018 Order suspending

   Samuel as a co-trustee of the SNT and ordering him to provide all

   information concerning the Trusts to Joanne’s counsel and Dain

   are vacated. All other portions of the January 2018 Order and the

   April 2018 Order are affirmed, as are the portions of the October

   2016 Order and the October 2017 Order challenged in this appeal.

 ¶ 139     The case is remanded to the probate court for further

   proceedings consistent with this opinion, including for a

   determination of whether the disclaimers should be voided.

           JUDGE FOX and JUDGE BERGER concur.




                                        75
Case 1:16-cv-01238-CBA-ST Document 239-2 Filed 04/15/20 Page 80 of 80 PageID #: 7593




                                       STATE OF COLORADO
                                         2 East 14th Avenue
                                         Denver, CO 80203
                                           (720) 625-5150

                                          PAULINE BROCK
                                        CLERK OF THE COURT




                 NOTICE CONCERNING ISSUANCE OF THE MANDATE


   Pursuant to C.A.R. 41(b), the mandate of the Court of Appeals may issue forty-three
   days after entry of the judgment. In worker’s compensation and unemployment
   insurance cases, the mandate of the Court of Appeals may issue thirty-one days after
   entry of the judgment. Pursuant to C.A.R. 3.4(m), the mandate of the Court of Appeals
   may issue twenty-nine days after the entry of the judgment in appeals from
   proceedings in dependency or neglect.

   Filing of a Petition for Rehearing, within the time permitted by C.A.R. 40, will stay the
   mandate until the court has ruled on the petition. Filing a Petition for Writ of Certiorari
   with the Supreme Court, within the time permitted by C.A.R. 52(b), will also stay the
   mandate until the Supreme Court has ruled on the Petition.



                               BY THE COURT:        Steven L. Bernard
                                                    Chief Judge


   DATED: March 5, 2020

            Notice to self-represented parties: The Colorado Bar Association
            provides free volunteer attorneys in a small number of appellate cases. If
            you are representing yourself and meet the CBA low income
            qualifications, you may apply to the CBA to see if your case may be
            chosen for a free lawyer. Self-represented parties who are interested
            should visit the Appellate Pro Bono Program page at
            https://www.cobar.org/For-Members/Committees/Appellate-Pro-Bono
